Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 20,
2010.
 
In The
 
Fourteenth Court of
Appeals
___________________
 
NO. 14-10-00312-CV
___________________
 
Alcor, Inc., Appellant
 
V.
 
Krome Construction, Inc.,
Appellee

 

 
On
Appeal from the County Court at Law No. 10
Bexar County,
Texas

Trial Court Cause No. 345077
 

 
 
M E M O R
A N D U M   OPINION
This is an appeal from a judgment signed December 14,
2009.  On May 6, 2010, appellant filed a motion to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly, the appeal is ordered dismissed.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices
Brown, Sullivan, and Christopher.